                                                                                                      LS DC-SONY
                                                                                                      DOCl'MENT
                                                                                                      ELECTRO'.\flCALLY FILED
                                                                                                    'DOC#:
                                                    THE LAW OFFICES OF
                                                    JUDITH VARGAS                                  i             ------,------
                                                                                                        DATE FILED:        O
                                                                                                   l.h=====±==f==~J
                                                                         January 17, 2020
                                                                                                       Application granted. The sentence is
                                                                                                       adjourned to April 2, 2020 at 10:00
Via ECF
                                                                                                       a.m.
The Honorable Ronnie Abrams
United States District Judge
Southern District of New York                                         soo
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY l 0007                                                   Ronni
                             U.S. v. Michael Roque, l 8-Cr-640 (RA)   Januar
                                                                     '----------------'
                         Request for Adjournment of Sentencing Hearing

Honorable Judge Abrams:

          I write this letter with the consent of the government to respectfully request an 8 week
adjournment of Mr. Roque's sentencing hearing, currently scheduled for January 31, 2020 at
3pm, for the following reasons. First, the presentence report was not disclosed within the
required 35 days prior to sentencing as required by the Federal Rules of Criminal Procedure
("Rules"). See, FED. R. CRIM. P. 32(e)(2) -- Minimum Required Notice. The probation officer
must give the presentence report to the defendant, the defendant's attorney, and an attorney for
the government at least 35 days before sentencing unless the defendant waives this minimum
period. We did not waive this required 35 day period. 1 Second, we have not yet received any
documents or letters in support of Mr. Roque by his employers and friends and family. Thus, we
will need this additional time in order to properly review the presentence report, file any
necessary objections, and then prepare a comprehensive sentencing memorandum for the Court
in advance of sentencing. I have conferred with the government and they do not object to our
request. Accordingly, we are requesting an adjournment to any date (after 11am) during the week
of March 23, 2020, or any date thereafter that is convenient to the Court (except for April 24 or
30, 2020).

          I thank the Court in advance for its consideration of this matter.

                                                                     Respectfully,
                                                                     ;    ;,,,,,,,{//   /,, >/•O

                                                                     Judith Vargas, Esq.


1
  The final presentence report was actually filed on today's date. However the defense did not have the opportunity
to review and file any objections to said report since Probation did not file a preliminary report. See, FED. R. CRIM.
P. 32(f), ( ).
                  NEW YORK                                                                      PUERTO RICO SATELLITE
20 Vesey Street • Suite 400 • New Yark, NY I 0007                                       MCS Plaza• Suite 1200 * Ponce de Leon Avenue
     Tel 212.668-0024 * Fax: 212.668.0060                                                           San Juan, PR 00917
                                                     Judithvargas 1@aol.com
